                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  ROBERT OKUMOTO,                       CASE NO. 2:19-cv-02658-SK
                     Plaintiff,         ORDER DISMISSING ACTION
              v.                        FOR FAILURE TO PROSECUTE

  ANDREW M. SAUL,
                     Defendant.


      In April 2019, Plaintiff filed a complaint challenging Defendant’s
denial of social security benefits. (ECF 1). In November 2019, the Court
granted the parties’ stipulated request for an extension of time and gave
Plaintiff until February 4, 2020 to file a motion for summary judgment.
(ECF 22). Plaintiff missed the February 2020 deadline, and, consequently,
the Court issued an order to show cause why this action should not be
dismissed for failure to prosecute. (ECF 23). As of today, Plaintiff has still
not filed his motion, a request for an extension of time to do so, or any other
document suggesting his intent to prosecute this action. Thus, this action
may be dismissed for lack of prosecution. See Fed. R. Civ. P. 41(b);
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
      When determining whether to dismiss an action on this basis, the
Court considers: “(1) the public’s interest in expeditious resolution of
litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice
to the [respondent]; (4) the public policy favoring disposition of cases on
their merits; and (5) the availability of less drastic sanctions.” Carey v.
King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per curiam). All five factors
support dismissal here.
      First, “the public’s interest in expeditious resolution of litigation
always favors dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990
(9th Cir. 1999). Second, the Court’s management of its docket is impeded
when, as here, Plaintiff has not complied with court orders. See Pagtalunan,
291 F.3d at 642. Third, “failure to prosecute diligently is sufficient by itself
to justify a dismissal, even in the absence of a showing of actual prejudice.”
Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir. 1976). Fourth,
despite the public policy favoring disposition of cases on their merits, it is
Plaintiff’s overriding responsibility to move a case toward that merits
disposition. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th
Cir. 1991). Finally, no sanction short of dismissal is feasible. See
Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). The Court
warned Plaintiff that his failure to comply with court orders may result in
involuntary dismissal. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
1992). And given Plaintiff’s pro se status, monetary and other lesser
sanctions are not practical or feasible.
      THEREFORE, the Complaint is DISMISSED for lack of prosecution.
Judgment dismissing this action will be entered accordingly.
      IT IS SO ORDERED.


DATED:      April 8, 2020
                                               HON. STEVE KIM
                                               U.S. MAGISTRATE JUDGE
                                           2
